Citation Nr: 0832211	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  04-33 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for recurrent 
dislocation of the right shoulder, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right knee injury status post partial medial meniscectomy, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for lumbar 
paravertebral myositis spondylolisthesis L5-S1, discogenic 
disease L5-S1, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from June 1977 
to December 1977 and in the National Guard in July and August 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 2004 and January 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  

In August 2006, the Board remanded these claims to provide a 
corrective Veterans Claims Assistance Act (VCAA) notice 
letter and to obtain private treatment records.  The 
additional development is now complete.

In an earlier submitted statement, dated in September 2004, 
the veteran's private physician raised the additional issue 
of his entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  The RO has not 
adjudicated this additional claim, much less denied it and 
the veteran appealed it to the Board.  So it is referred to 
the RO for appropriate development and consideration since 
the Board does not have jurisdiction to consider it in this 
decision.  See 38 C.F.R. § 20.200 (2007).









FINDINGS OF FACT

1.  The veteran's right arm is his major upper extremity.

2.  The veteran's right shoulder disability was manifested by 
X-ray evidence of post-traumatic changes at the humeral head 
and glenoid fossa of the scapula on the right side; he had 45 
degrees of abduction and flexion and 15 degrees of internal 
and external rotation.  The February 2005 examiner found he 
was additionally limited by pain, fatigue and weakness 
following repetitive motion testing, and there is therefore 
additional uncompensated limitation of motion with pain, 
beyond the limitation contemplated by a 30 percent rating 
under DC 5201.

3.  The veteran's right knee disability was manifested by X-
ray evidence of degenerative joint disease, but there were 
no objective clinical indications of instability; he had 0 
degrees of extension and 90 degrees of flexion with pain in 
this knee.  The February 2005 examiner found he was 
additionally limited by pain, fatigue and weakness following 
repetitive motion testing.

4.  The veteran's back disorder was manifested by X-ray 
evidence of bilateral spondylolysis of the pars 
interarticularis at the L5-S1 level associated with grade I 
spondylolithesis of L5 on S1 and concomitant disc space 
narrowing at the L5-S1 level; flexion of 20 degrees, 
extension of 5 degrees, left and right lateral flexion and 
rotation of 20 degrees, spasms at the L4, L5, and S1 
paravertebral muscles bilaterally but there was no evidence 
of ankylosis.  The December 2004 VA spine examiner found the 
veteran was not additionally limited by pain, fatigue and 
weakness following repetitive motion testing.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 40 percent rating, but 
no greater, for a right shoulder disability.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-
4.7, 4.21, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 
5202 (2007).

2.  The criteria are not met for a rating higher than 10 
percent for the right knee disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5260, 5261 
(2007). 

3.  The criteria are not met for a rating higher than 40 
percent rating for the back disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.25, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5243 (in effect as of 
September 23, 2002 and September 26, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and the AMC in August 2003, October 2004 and August 
2006:  (1) informed the veteran of the information and 
evidence not of record that is necessary to substantiate his 
claims; (2) informed him of the information and evidence that 
VA would obtain and assist him in obtaining; and (3) informed 
him oft the information and evidence he was expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC complied with the requirements in Dingess when it sent a 
VCAA notice letter in August 2006, on remand, discussing the 
downstream disability rating and effective date elements of 
the claims and then went back and readjudicated the claims in 
the January 2007 supplemental statement of the case (SSOC).  
This is important to point out because the Federal Circuit 
Court recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

For an increased-rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 
22 Vet. App. 37 (2008).  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Id.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

In this case at hand, the Board finds that the RO's and 
AMC's August 2003, October 2004 and August 2006 notice 
letters, along with the SOCs issued in June 2004 and 
October 2005 and the SSOCs issued in May 2005 and 
January 2007, comply with the Court's holding in 
Vazquez-Flores.  The SOCs informed the veteran of the 
applicable rating criteria.  

For example, the August 2006 letter states:

As we consider your appeal, you may submit evidence 
showing that your service-connected right shoulder, 
right knee and lumbar paravertebral myositis 
spondylolithesis L5-S1, discogenic disease L5 S1 
have increased in severity.  This evidence may be a 
statement from your doctor, containing the physical 
and clinical findings, the results of any 
laboratory tests or x-rays, and the dates of 
examinations and tests.  You may also submit 
statements from other individuals who are able to 
describe from their knowledge and personal 
observations in what manner your disability has 
become worse. 

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records the veteran and his representative 
identified.  In addition, VA furnished the veteran 
compensation examinations to determine the etiology and 
severity of his right shoulder, right knee and back 
disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Accordingly, the Board finds that no further 
assistance is needed to meet the requirements of the VCAA or 
Court.

General Statutes and Regulations for Increased Ratings

VA evaluates disabilities by applying a schedule of ratings 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show 
all of the findings for a specific rating, especially in the 
more fully described grades of disabilities, but VA will 
assign the higher of two evaluations if the disability more 
closely approximates the criteria for that rating.  
Otherwise, VA assigns the lower rating.  38 C.F.R. §§ 4.7, 
4.21.  All reasonable doubt is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  In assessing the degree of 
disability of a service-connected condition, the disorder and 
reports of rating examinations are to be viewed in relation 
to the whole history.  38 C.F.R. §§ 4.1, 4.2.  See also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a 
recent Court decision held that in determining the present 
level of a disability for any increased evaluation claim, 
the Board must consider the application of staged ratings.  
See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  

When determining the severity of a musculoskeletal 
disability, which is at least partly rated on the basis of 
range of motion, VA must consider the extent the veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively shown due to the extent of 
his pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  
See 38 C.F.R. § 4.45.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

II.  Whether the Veteran is Entitled to a Disability Rating 
Higher than 30 Percent for a Right Shoulder Disorder

The veteran claims that his right shoulder disorder warrants 
a higher rating.  For the reasons and bases discussed below, 
the Board finds that the record supports a higher rating of 
40 percent.

VA rated the veteran's right shoulder disorder as 30 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5202 
for impairment of the humerus.  According to DC 5202, VA 
rates impairment of the humerus with flail shoulder as 80 
percent disabling for the major arm and 70 percent disabling 
for the minor arm.  For nonunion of the humerus (false flail 
joint), a 60 percent evaluation is appropriate for the major 
extremity, with a 50 percent rating for the minor arm.  
Fibrous union of the humerus warrants a 50 percent rating for 
the major arm and a 40 percent evaluation for the minor arm.  
A 30 percent evaluation is for assignment for recurrent 
dislocation of the scapulohumeral joint of the major 
extremity with frequent episodes and guarding of all arm 
movements, with a 20 percent rating for the minor arm; with 
infrequent episodes and guarding of movement only at shoulder 
level, a 20 percent evaluation is appropriate for either arm.  
Malunion of the humerus, with marked deformity, warrants a 30 
percent rating for the major arm and a 20 percent evaluation 
for the minor extremity; a 20 percent rating is for 
assignment for malunion, with moderate deformity of either 
extremity.  DC 5202.

In addition, the Board may rate this condition under DC 5201 
for limitation of motion of the arm.  Limitation of motion of 
the arm to 25 degrees from the side warrants a 40 percent 
evaluation for the major arm and a 30 percent rating for the 
minor arm.  If the limitation is to midway between the side 
and shoulder level, VA assigns a 30 percent rating for the 
major arm and a 20 percent rating for the minor arm.  For 
limitation of arm motion to shoulder level, VA assigns a 20 
percent evaluation for either arm.  DC 5201.

Analysis

VA furnished the veteran a compensation examination in 
October 2003 to determine the current severity of his right 
shoulder disorder.  At the examination, the veteran 
complained of constant severe pain in the right (major) 
shoulder around the joint associated with recurrent 
dislocation.  He used Motrin to treat this condition.  He 
reported acute flare-ups of right shoulder pain three times 
per week.  He had right shoulder surgery in 1989 due to 
recurrent dislocations.  He stated that he had had ten 
episodes of dislocations in the right shoulder per month.  
The veteran's range of motion testing indicated abduction and 
flexion of 65 degrees but rotations were not done due to the 
risk of spontaneous dislocation.  There was severe 
multidirectional instability of the right shoulder joint with 
spontaneous dislocation upon doing rotations.  There was 
weakness of the right shoulder muscles with muscle strength 
of 4/5.  There was severe limitation of motion with a 
severely unstable right shoulder joint which was very painful 
on repetitive use.  The examiner diagnosed recurrent 
dislocation of the right shoulder.  The veteran indicated 
that he has been unemployed since 1989.

With respect to the DeLuca criteria, the examiner noted that 
he was additionally limited by pain, fatigue weakness and 
lack of endurance on repetitive use.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 
4.59.

VA furnished another compensation examination in February 
2005, post remand, to determine the current severity of his 
right shoulder disorder.  At the examination, the veteran 
complained of right (major) shoulder pain and dislocations, 
clicking sounds and difficulty with elevation.  He reported 
acute flare-ups of right shoulder pain three times per week.  
He noted constant right shoulder dislocation.  Range of 
motion testing indicated abduction and flexion of 45 degrees 
and internal and external rotation of 15 degrees.  There was 
objective evidence of painful motion on all movements of the 
right shoulder.  However, there was no evidence of edema, 
effusion, redness, heat or abnormal movement.  There was 
evidence of tenderness on palpation and crepitus.  The 
examiner diagnosed right shoulder recurrent dislocations.  X-
rays revealed old post-traumatic changes at the humeral head 
and glenoid fossa of the scapula on the right side

With respect to the DeLuca criteria, the examiner noted that 
he was additionally limited by pain, fatigue and weakness on 
repetitive use.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.

Applying the applicable criteria to the facts of this case, 
the Board finds that the veteran's right shoulder disorder 
does warrant a higher 40 percent rating.  Under DC 5202, a 50 
percent rating requires fibrous union of the humerus.  
However, neither his October 2003 nor February 2005 VA 
examiners characterized his right shoulder disorder in such 
fashion, so the evidence does not warrant a 50 percent rating 
under DC 5202.

Under DC 5201, a 40 percent rating requires limitation of 
motion of the (major) arm to 25 degrees.  As indicated, the 
veteran's most limited flexion and abduction was 45 degrees.  
The basis for a 40 percent rating measures limitation of 
abduction of the arm to 25 degrees.  Since the veteran had 
abduction of 65 degrees in October 2003 and 45 degrees in 
February 2005, a higher 40 rating under DC 5201 is not for 
application.

However, the Board notes that he was additionally limited by 
pain, fatigue and weakness on repetitive motion testing of 
his right shoulder.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  Hence, 
the Board will give the veteran the benefit of the doubt and 
find that there is additional uncompensated limitation of 
motion with pain, beyond the limitation contemplated by a 30 
percent rating under DC 5201, and that the veteran's right 
shoulder does warrant an additional 10 percent rating under 
the DeLuca criteria.  This rating further "stages" his 
rating under Hart, to compensate him for the disability 
attributable to the repetitive motion testing.  38 C.F.R. 
§ 4.40, 4.45, 4.59.


III.  Whether the Veteran is Entitled to a Disability Rating 
Higher than 10 Percent for a Right Knee Disorder

The veteran claims that his right knee disorder warrants a 
higher rating.  For the reasons and bases discussed below, 
the Board finds that the record does not support a rating 
higher than 10 percent.

The veteran's right knee disorder is evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003 
for degenerative arthritis.  DC 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved - which, here, are DC 5260 for flexion of the knee 
and DC 5261 for extension.  According to DC 5003, when 
limitation of motion would be noncompensable, i.e., 
0 percent, under a limitation-of-motion code, but there is at 
least some limitation of motion, VA assigns a 10 percent 
rating for each major joint so affected, to be combined, not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, VA assigns a 10 percent rating with X-ray evidence 
involving 2 or more major joints or 2 or more minor groups.  
VA assigns a 20 percent rating with x-ray evidence involving 
2 or more major joints or 2 or more minor joint groups with 
occasional incapacitating exacerbations.

DC 5260 provides for the evaluation of limitation of flexion 
of the knee.  VA assigns a 10 percent rating when the knee 
has flexion of 45 degrees and assigns a 20 percent rating 
when it has flexion of 30 degrees.  A 30 percent rating 
contemplates flexion limited to 15 degrees.

DC 5261 provides for the evaluation of limitation of 
extension of the leg.  VA assigns a 0 percent rating when leg 
extension is 5 degrees.  VA assigns a 10 percent rating when 
the knee has extension of 10 degrees, and a 20 percent rating 
when it has 15 degrees.  Extension limited to 20 degrees 
warrants a 30 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and a 50 percent 
evaluation contemplates extension limited to 45 degrees.

Where there is other impairment of the knee, including 
recurrent subluxation or lateral instability, VA assigns a 10 
percent rating where the resulting disability is slight, a 20 
percent evaluation for moderate disability, and 30 percent 
for severe disability.  38 C.F.R. § 4.71a, DC 5257.

In VAOPGCPREC 23-97, VA's General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257, respectively, and 
that evaluation of a knee disability under both of these 
codes would not amount to pyramiding under 38 C.F.R. § 4.14 
(2007).  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 
1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 
6 Vet. App. 259 (1994).  However, a separate rating must be 
based on additional disability.  

In this case, the veteran's right knee disability does not 
warrant a separate rating under DC 5257 since there are no 
objective clinical indications he had instability in this 
knee.  

In VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel 
further explained that, when a veteran has a knee disability 
evaluated under DC 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion 
need not be compensable under DCs 5260 or 5261, but it must 
at least meet the criteria for a zero-percent rating.

In VAOPGCPREC 9-04, (Sept. 17, 2004), 69 Fed. Reg. 59990 
(2007), the General Counsel held that VA also may assign 
separate ratings for limitation of flexion and extension of 
the same knee.

VA's Rating Schedule does not define the words "slight," 
"moderate" and "severe."  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2007).

Analysis

VA furnished the veteran a compensation examination in 
October 2003 to determine the current severity of his right 
knee disorder.  At the examination, the veteran complained of 
constant severe pain around the right knee joint associated 
with swelling and bony deformity.  He reported using Motrin 
to treat this condition.  He reported acute flare-ups of 
right knee pain three times per week.  He had right knee 
arthroscopic surgery with partial meniscectomy in 1991 and 
1995.  There were no episodes of dislocations in the past 
year.  Range of motion testing indicated flexion of 110 
degrees and extension of 0 degrees.  There was objective 
evidence of painful motion on all movements of the right 
knee.  However, there was no evidence of edema, effusion, 
redness, heat or abnormal movement.  There was no instability 
or patella grinding of the right knee.  There was a positive 
McMurray's sign and crepitus.  A July 2000 MRI revealed a 
small right knee joint effusion and mild right knee 
degenerative joint disease.  The examiner diagnosed right 
knee injury, status post partial meniscectomy.  The veteran 
reported that he has been unemployed since 1989.

With respect to the DeLuca criteria, the examiner noted that 
he was additionally limited by pain, fatigue weakness and 
lack of endurance on repetitive use.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 
4.59.

VA furnished another compensation examination in February 
2005, post remand, to determine the current severity of his 
right knee disorder.  At the examination, the veteran 
complained of pain and deformity in the right knee joint.  He 
reported acute flare-ups of right knee pain three times per 
week.  The examiner noted that he was wearing a brace on his 
right knee.  He reported three right knee dislocations per 
month.  The veteran's range of motion testing indicated 
flexion of 90 degrees and extension of 0 degrees.  There was 
objective evidence of painful motion on all movements of the 
right knee.  However, there was no evidence of edema, 
effusion, redness, heat or abnormal movement.  There was 
tenderness to palpation and crepitus.  There was no evidence 
of instability.  The examiner diagnosed right knee status 
post partial medial meniscectomy.

With respect to the DeLuca criteria, the examiner noted that 
he was additionally limited by pain, fatigue and weakness on 
repetitive use.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.

Applying the applicable criteria to the facts of this case, 
the Board finds that the veteran's right knee disability does 
not warrant a rating higher than 10 percent.  The veteran may 
not receive a higher rating under DC 5003 as his current 10 
percent rating is also based on noncompensable limitation of 
motion with pain.  

As noted, a 20 percent rating under DC 5261 requires 
extension limited to 15 degrees.  However, the October 2003 
and February 2005 VA examinations noted that extension was 
limited to 0 degrees, which is rated as noncompensable under 
DC 5261.

Under DC 5260, a 20 percent rating requires flexion limited 
to 30 degrees.  However, the October 2003 and February 2005 
VA examinations determined the veteran's flexion was 
far greater, only limited to 110 and 90 degrees, 
respectively, - albeit with pain.  Even after consideration 
of pain and functional impairment, the veteran's range of 
motion is not consistent with a rating above 10 percent.  
Hence, his right knee disability does not warrant a separate 
rating under DC 5260 because the extent of his flexion is far 
in excess of the 60-degrees required for even the lowest 
possible, noncompensable (i.e., 0 percent) rating under DC 
5260.

As mentioned, the veteran may not receive a separate rating 
under DC 5257.  In this regard, at the October 2003 and 
February 2005 examinations, he did not report any instability 
nor did the examiners observe any evidence of recurrent 
subluxation or instability.  Although the October 
2003 examiner noted that the veteran's McMurray's sign was 
positive, there is no objective clinical evidence he had 
either recurrent subluxation or lateral instability in his 
knee to warrant assigning a separate rating under DC 5257 
(that is, in addition to his existing rating under DC 5003).

DCs 5256 (for ankylosis of the knee), 5262 (for impairment of 
the tibia) and 5263 (for genu recurvatum) are not applicable 
because the medical evidence does not show the veteran has 
this type of impairment.  Ankylosis, incidentally, favorable 
or unfavorable, is the immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See, 
e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Because the veteran is able to 
move his right knee joint, by definition, it is not immobile 
so not ankylosed.

With respect to the DeLuca criteria, the October 2003 and 
February 2005 examiners indicated that he was additionally 
limited by pain, fatigue and weakness on repetitive use.  
However, as indicated above, DC 5003 already takes into 
account painful motion with arthritis.  Assigning an 
additional 10 percent under the DeLuca criteria would result 
in pyramiding, contrary to the provisions of 38 C.F.R. § 
4.14.  

Summarily speaking, the veteran had no instability under DC 
5257 and insufficient limitation of flexion and extension to 
meet even the minimum 0 percent rating requirements under DCs 
5260, 5261.  So considering that he already has a 10 percent 
rating for his right knee, which, under DC 5003, takes into 
account his arthritic pain, there is no basis for increasing 
the rating for his right knee disorder.  Thus, inasmuch as 10 
percent represents the maximum level of disability in this 
knee he may not receive a higher evaluation under Hart.

Thus, the Board finds that a preponderance of the evidence is 
against the claim for a rating higher than 10 percent for the 
veteran's service-connected right knee disorder.



IV.  Whether the Veteran is Entitled to a Disability Rating 
Higher than 40 Percent for a Back Disorder

The veteran claims that his back disorder warrants a higher 
rating.  For the reasons and bases discussed below, the Board 
finds that the record does not support a rating higher than 
40 percent.

During the course of the appeal, VA has evaluated the 
veteran's back disorder under multiple diagnostic codes.  
Prior to the September 2002 and September 2003 amendments, 
his back disorder was evaluated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5292-5293 for limitation 
of motion of the lumbar spine and intervertebral disc 
syndrome.  In a February 1999 rating decision, the RO 
increased his rating for a back disorder to 40 percent 
retroactively effective from  January 29, 1999.  
Subsequently, after the September 2003 amendments, the 40 
percent rating remained in effect under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  The Board will continue to evaluate 
the disability under the diagnostic code that will provide 
the most favorable rating under both the amended regulations.

The applicable rating criteria for intervertebral disc 
syndrome were amended effective September 23, 2002.  67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  Shortly thereafter, 
these changes were incorporated into subsequent changes to 
the rating criteria applicable to the remaining diseases and 
injuries of the spine under 38 C.F.R. § 4.71a, which were 
effective September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above 
have established the effective dates without a provision for 
retroactive application.  Thus, the amendments may be applied 
after, but not prior to, September 23, 2002, and September 
26, 2003, respectively.

Since the veteran's claim for an increased rating was 
received in June 2003 - so, after the effective date of the 
September 2002 amendments, the regulations as they existed 
prior to September 2002 technically no longer apply.

As the veteran is in receipt of a 40 percent rating, he is 
already in receipt of the highest rating available for severe 
limitation of motion of the lumbar spine under former 
Diagnostic Code 5292.  

The 2002 amendments allow for intervertebral disc syndrome 
(IVDS) to be evaluated based on incapacitating episodes or 
based on chronic orthopedic and neurologic manifestations 
combined.  The 2003 amendments renumber the diagnostic codes 
and create a general rating formula for rating diseases and 
injuries of the spine, based largely on limitation or loss of 
motion and other symptoms.

The criteria for evaluating incapacitating episodes of IVDS 
under the September 2002 and September 2003 revisions are 
essentially the same, except that the diagnostic code for 
IVDS was changed from 5293 to 5243.  

As of September 26, 2003, the amendments stipulate that the 
veteran's IVDS (preoperatively or postoperatively) is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.

According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes a 40 percent rating 
requires evidence of incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months, a 60 percent rating requires evidence of 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

Note 1: For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in 
effect after September 26, 2003).

As of September 26, 2003, IVDS can also be rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease a 40 percent 
rating requires evidence of unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine, a 50 percent 
evaluation will be assigned with evidence of unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating requires evidence of unfavorable ankylosis of the 
entire spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5243 (in effect after September 26, 2003).

Based on a review of the record, the Board finds no basis to 
award a disability rating greater than 40 percent for the 
veteran's back disorder under any of the applicable rating 
criteria.  38 C.F.R. § 4.7.

Private treatment records show that a May 2004 
electromyography (EMG) and nerve conduction study revealed 
evidence of C5-6 radiculopathy.

Private treatment records also show the veteran complained of 
lower back pain radiating into his lower extremities in April 
2003.  Dr. M.E.A-R. conducted an EMG which found sensory 
motor peripheral neuropathy mostly axonal type and suggestive 
of S1 radiculopathy versus sciatic neuritis.

A December 2004 MRI by Dr. E.T.R., another private physician, 
demonstrated that he had spondyloarthritic changes and 
degenerative disc disease (DDD) at the C3-4 and C4-5 level.  

VA furnished a compensation examination in December 2004, 
post remand, to determine the current severity of his back 
disorder.  At the examination, the veteran complained of 
severe low back pain which radiated down his lower 
extremities, posterior thighs and calves.  He also noted 
occasional locking of the lower back and urinary frequency.  
He did not use any assistive devices or a back brace.  He 
indicted a history of falls secondary to weakness in his 
lower extremities.  Objective findings revealed there 
symmetry in appearance and rhythm of his spinal motion.  The 
range of motion testing of the lumbar spine noted forward 
flexion of 20 degrees, extension of 5 degrees, left and right 
lateral flexion of 20 degrees and left and right lateral 
rotation of 20 degrees.  There was no evidence of ankylosis.  
The examiner found no objective evidence of fatigue, weakness 
or lack of endurance on lumbar range of motion.  There was 
evidence of spasms at the L4, L5, and S1 paravertebral 
muscles bilaterally.  Based on the above, the examiner 
diagnosed L5-S1 spondylolisthesis grade I and DDD L5-S1.

A concomitant neurological examination found decreased 
pinprick and light touch bilaterally in the S1 distribution.  
Manual muscle test strength was 5/5 L1 through S1 myotomes 
bilaterally, and there was normal tone and no Babinski 
reflex.  There was no atrophy of the lower extremities.  Deep 
tendon reflexes were +2 patellar and +2 Achilles bilaterally.  
The straight leg raise test was negative. 

With respect to the DeLuca criteria, the examiner noted that 
he was not additionally limited by pain, fatigue and weakness 
on repetitive use.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.

VA also afforded the veteran a neurological examination in 
August 2003 to determine whether his peripheral neuropathy of 
the lower extremities is attributable to his service-
connected back disorder.  The examiner noted the EMG study in 
April 2003 demonstrating evidence of peripheral neuropathy in 
the lower extremities.  This examiner opined that the 
peripheral neuropathy in the lower extremities confirmed by 
private EMG bears no relationship to his service-connected 
lumbar myositis or to the spondylolisthesis incurred during 
his National Guard service.  The examiner explained that the 
peripheral neuropathy is a distal pathological entity of the 
peripheral nerves in the lower extremities and lumbar 
myositis is an inflammation of muscles of the low back region 
and because of the different anatomical location and 
etiopathophysiology involved.  In addition, the time frame of 
occurrence (2002) 13 years after the initial injury in 1989 
severs any relationship to service. 

Under the September 2003 amendments, as to orthopedic 
manifestations of his back disorder under Diagnostic Code 
5243, the evidence of record does not demonstrate a rating 
beyond 40 percent.  Specifically, there is no evidence of 
unfavorable ankylosis of the entire thoracolumbar spine 
warranting a higher 50 percent evaluation or unfavorable 
ankylosis of the entire spine warranting a higher 100 percent 
evaluation.  In fact, there is no mention of ankylosis at all 
in the evidence of record.  See VA examination reports of 
August 2002 and December 2004, and the private treatment 
records.  His forward flexion of the lumbar spine was 40 
degrees in August 2002 and 20 degrees in December 2004; the 
latter of which is indicative of a 40 percent rating for 
orthopedic manifestations under the amended criteria.

Under the September 2003 amendments, with regard to 
functional loss, VA examiners noted that the veteran does not 
use any assistive devices or a back brace.  His gait was 
normal.  In addition, the veteran reported daily back aches 
and pain - including throughout the range of motion of his 
back.  However, this examiner did not find any objective 
evidence to support such a finding.  Moreover, there was no 
objective evidence of excess fatigue, weakness, 
incoordination, swelling, instability, crepitus, deformity, 
or atrophy.  In sum, although his functional loss present is 
significant, it is more than adequately represented in the 
current 40 percent rating assigned.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 206.

Further, although the record shows that the veteran has 
peripheral neuropathy of the lower extremities, the August 
2003 examiner declined to link this condition to service.  As 
such, VA may not provide a separation evaluation despite 
objective evidence of bilateral neurologic abnormalities in 
his lower extremities. 

Under both the September 2002 and 2003 amendments, as to 
incapacitating episodes under Diagnostic Code 5243, the VA 
examinations of record do not reflect incapacitating episodes 
having a total duration of at least at least 6 weeks during 
the past 12 months.  Significantly, according to the August 
2002 VA examiner, the veteran indicated that he went to the 
emergency room three times in the last year to treat his back 
disorder with injections.  Nevertheless, the record does not 
support, nor does the veteran contend that he had six weeks 
of incapacitating episodes over the past 12 months to warrant 
a higher 60 percent rating under DC 5243.  Indeed, the record 
does not provide any evidence of incapacitating episodes 
during the past year.  Overall, there is simply no evidence 
of bed rest prescribed by a physician to support the 
existence of any incapacitating episode due to his back 
disorder.

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 40 
percent, under any applicable version of the rating criteria, 
for the veteran's back disorder.  38 C.F.R. § 4.3.  This 
level of disability has remained constant throughout the 
entire appeal period.  See Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).

V.  Extraschedular Consideration

Lastly, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  The veteran claims that he has been 
hospitalized three times for his back disorder in 2002 but 
there is no indication that these injections required much, 
if any incapacitating episodes or prescribed bed rest.  While 
the veteran indicated that he has been unemployed since 1989, 
the record is unclear as to why he has been out of work.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  Consequently, the Board 
does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

The claim for a 40 percent rating for recurrent dislocation 
of the right shoulder is granted.

The claim for a rating higher than 10 percent for residuals 
of a right knee injury status post partial medial 
meniscectomy is denied.

The claim for a rating higher than 40 percent for lumbar 
paravertebral myositis spondylolisthesis L5-S1, discogenic 
disease L5-S1 is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


